— In an action, inter alia, for specific performance of a contract for the sale of certain real property owned by the defendant Jewish Federation of Yonkers, Inc., the plaintiff appeals from so much of an order of the Supreme Court, Westchester County (Gurahian, J.), entered August 25, 1987, as (1) denied that branch of its motion which was for summary judgment on its specific performance cause of action, (2) granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint as to the plaintiffs specific performance cause of action, (3) limited the plaintiffs recovery on its causes of action for breach of contract to $50,000 plus the net costs of title examination and any survey, and (4) authorized the cancellation of the lis pendens previously filed by the plaintiff against the property in question, and the defendants cross-appeal from so much of the same order as granted that branch of the plaintiffs motion which was for summary judgment dismissing the defendants’ counterclaim sounding in malicious prosecution and/or tortious interference with contract.
Ordered that the order is affirmed, without costs or disbursements.
We agree with the court’s holding that the subject agreement could not be specifically enforced as the boards of directors of the defendants had not approved the sale of the real property. Accordingly, the cause of action for specific performance was properly dismissed.
As to the plaintiffs alternative causes of action to recover damages, the court correctly limited the recovery, pursuant to the agreement, to the refund of the option payments and the net costs of examining the title and of any survey.
Furthermore, summary judgment dismissing the defendants’ counterclaim sounding in malicious prosecution and/or tortious interference with contract was also properly granted. *561Mollen, P. J., Thompson, Lawrence and Weinstein, JJ., concur.